Title: From George Washington to the Citizens of Columbia and Granby, South Carolina, 25 May 1791
From: Washington, George
To: Citizens of Columbia and Granby, South Carolina



Gentlemen,
[Columbia, S.C., c.25 May 1791]

I am much obliged by your professions of respect and affection, and I am truly grateful for your kind regards and good wishes. Replying to them with sincere acknowledgement, I desire to assure you that I shall always remember with pleasure your polite attentions.

G. Washington.

